Per Curiam.
The evidence in this case not only wholly fails to show that the taxes due on the land in controversy for the year's 1873 and 1874 were, in fact, paid, but tends strongly to show that Malcolm McNeill, who appellees claim paid the taxes, purposely refrained from doing so. This being true, we are relieved from determining whether or not section 3095 of the Code applies to a conveyance by a tax collector, void because no taxes were due upon the land sold.
The other defects in the tax sales under which appellants claim, if such there be, have been cured by their actual occupancy of the land for more than- three years after two years from the date of sale.

Reversed, and bill dismissed.